Co mA ANY Dn fF WW NY Ke

Pmt mm ee
kh WwW NO KF O&O

15
16
17
18
19
20
21
22
23
24

26
27
28

Case 3:17-cv-03193-VC Document170 Filed 12/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

JAIME JENSEN, On Behalf of Herself CASE NO.: 3:17-CV-03193-VC

and All Others Similarly Situated,
ORDER GRANTING REQUEST TO

_ VACATE CLASS CERTIFICATION

Plaintiff, DEADLINES AND SET DEADLINE FOR

MOTION FOR PRELIMINARY

v. APPROVAL

NATROL LLC, a Delaware limited

liability company, Judge: Hon. Vince Chhabria

Ctrm: 4, 17 Floor
Defendant.

 

 

 

Having considered the Parties’ Joint Notice of Settlement and Request to Vacate Class
Certification Deadlines and Set Deadline for Motion for Preliminary Approval and good cause
appearing, the Court GRANTS the Parties’ Request.

IT IS HEREBY ORDERED THAT the Parties shall have forty-five days during
which to finalize the settlement and file a motion for preliminary approval of the settlement.

All other current and pending deadlines shall be vacated.

 
 
 
 

DATED: December 8, 2020

 

Given how long this case has dragged {NITED STATE
on, the Court does not anticipate granting
any requests to extend this deadline.

ORDER GRANTING REQUEST TO VACATE CLASS CERTIFICATION DEADLINES AND SET
DEADLINE FOR MOTION FOR PRELIMINARY APPROVAL

 

 
